United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2640
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
         v.                              * District Court for the
                                         * Western District of Missouri.
Gregory C. Wright,                       *
                                         *      [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                              Submitted: May 2, 2008
                                 Filed: May 7, 2008
                                  ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Gregory Wright (Wright) appeals the 235-month prison sentence the district
     1
court imposed after Wright pled guilty to possessing a firearm following convictions
for three violent felonies, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). Wright’s
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967), challenging the reasonableness of the sentence.




         1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
       Wright pled guilty pursuant to a plea agreement containing a waiver of any
right to appeal unless his sentence exceeded the statutory maximum or was an illegal
sentence. We now enforce the appeal waiver because the record establishes Wright
knowingly and voluntarily entered into the plea agreement and appeal waiver; the
appeal falls within the scope of the waiver; and no injustice would result from
enforcing the waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc) (discussing enforceability of appeal waiver); United States v. Estrada-
Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver
in Anders case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues for appeal beyond the scope of the waiver.
Therefore, we affirm Wright’s sentence, dismiss the appeal, and grant counsel’s
motion to withdraw.
                       ______________________________




                                          -2-